        Case 2:19-cv-02645-KHV-JPO Document 28 Filed 05/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


 DONALD DAVIS,

             Plaintiff,

             v.                                           Case No. 19-2645-KHV

 THE CONGREGATIONAL HOME,

             Defendant.


                       SECOND AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 27) to extend all deadlines in the

amended scheduling order (ECF No. 21) by approximately 60 days. For good cause

shown, the motion is granted and the scheduling order is further amended as follows:

        a.        A jointly filed mediation notice or confidential settlement reports to the

magistrate judge are due by July 10, 2020. Mediation shall be held no later than July 31,

2020.

        b.        All discovery shall be commenced or served in time to be completed by

October 5, 2020.

        c.        Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from defendant by August 3, 2020. Disclosures and reports by

any rebuttal experts are due by September 1, 2020.

        d.        The final pretrial conference is rescheduled from August 24, 2020, to


O:\ORDERS\19-2645-KHV-27-2ASO.DOCX
       Case 2:19-cv-02645-KHV-JPO Document 28 Filed 05/08/20 Page 2 of 2




October 22, 2020, at 10:30 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue,

Kansas City, Kansas. Unless otherwise notified, the undersigned magistrate judge will

conduct the conference. No later than October 13, 2020, defendant shall submit the

parties= proposed pretrial order as an attachment to an e-mail directed to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        e.      The deadline for filing all other potentially dispositive motions is November

10, 2020.

        f.      At the direction of the presiding judge, the case is re-set for trial on a trial

calendar that will begin on June 7, 2021.

        All other provisions of the original and amended scheduling orders shall remain in

effect. The schedule adopted in this second amended scheduling order shall not be

modified except by leave of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated May 8, 2020, at Kansas City, Kansas.


                                               s/ James P. O=Hara
                                             James P. O=Hara
                                             U.S. Magistrate Judge


                                                2
O:\ORDERS\19-2645-KHV-27-2ASO.DOCX
